125 U.S. 693 (1887)
ADDINGTON
v.
BURKE.
No. 3.
Supreme Court of United States.
Submitted October 13, 1887.
Decided October 17, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF TEXAS.
Mr. S. Robertson for plaintiffs in error.
Mr. M.L. Crawford for defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It having been suggested that this cause has been compromised and the debt paid, and that a stipulation has been entered into by the parties to the effect that the plaintiffs in error shall dismiss the suit,
It is ordered that unless the plaintiffs in error show cause to the contrary, on or before the fourth Monday in November, the writ be dismissed.
The Clerk will serve a copy of this order at once on the counsel for the plaintiffs in error of record, through the mail.
This order having been duly served, and return thereof made, on the 5th of December, 1887,
MR. CHIEF JUSTICE WAITE announced the following order.
This cause is dismissed under the order made October 17, 1887, no cause having been shown to the contrary as then required.
The Clerk will preserve as part of the record the evidence of service of the order of October 17.